Citation Nr: 0503692	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left 
wrist osteoarthritis.

2.  Entitlement to service connection for a left thumb 
disability, to include the residuals of a fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1983 
to May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied an increase in a 10 
percent rating for left wrist osteoarthritis, and a December 
2003 RO decision which denied service connection for a left 
thumb fracture.  In November 2004, the veteran testified at a 
Travel Board hearing before the undersigned.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection a left 
thumb disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected left wrist disability is 
manifested by pain and limitation of motion.

2.  There is no ankylosis of the left wrist.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected left wrist disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2002 rating decision, and a November 
2003 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to the claim 
for an increased rating for left wrist disability.  Moreover, 
these documents essentially notified them of the evidence 
needed by the veteran to prevail on his claim.  

In addition, in a February 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC and notice letter dated in February 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Board observes that VA has also satisfied its duty to 
assist the claimant.  In this regard, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records and VA outpatient treatment records.  
The veteran has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.  Additionally, VA has 
provided the veteran with an examination.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).




II.  Analysis

The veteran's service medical records show that he fractured 
his left arm.  His records also show that he is right-handed.  
The RO, in July 2000, granted service connection for 
osteoarthritis of the left wrist as a residual of the 
fractured left radius.  

In January 2002, the veteran filed a claim for an increased 
rating for the service-connected left wrist disability.  In 
connection with his claim, VA outpatient treatment records 
were obtained.  X-ray studies from October 1999 revealed that 
the veteran had early osteoarthritic changes in the wrist.  
In September 2001, the veteran complained of pain in the left 
arm.  

During a March 2002 VA examination the veteran complained of 
having intermittent swelling and loss of range of motion of 
the wrist.  He stated that the pain was worse with repetitive 
heavy handling.  He reported that he had missed 2 days of 
work at the Post Office due to the service-connected left 
forearm and wrist disability.  Physical examination revealed 
palmar flexion to 40 degrees; dorsiflexion to 35 degrees; 
radial deviation to 10 degrees; ulnar deviation to 10 
degrees; full pronation and supination.  Pain to palpation 
over the proximal carpal row and the anatomical snuffbox was 
noted of the left wrist.  The examiner stated that the 
veteran demonstrated fatigue failure after 5 repetitions with 
his left wrist with the grip strength dropping from 60 pounds 
down to 40 pounds.  The examiner noted that the veteran 
complained of increased complaints of pain of his left wrist 
without increased swelling or loss of range of motion.  X-ray 
studies revealed osteoarthritis of the left wrist.

The veteran's service-connected disorder includes arthritis 
of the left wrist and involves his minor extremity.  
Arthritis is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  A 10 percent rating is the 
highest rating to be assigned for limitation of motion of the 
minor or major wrist, and such is assigned when dorsiflexion 
of the wrist is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71, Code 
5215.  A 20 percent rating is assigned for the minor wrist 
when it is ankylosed in a favorable 20 to 30 degrees of 
dorsiflexion.  A 30 percent rating is assigned when the minor 
wrist is ankylosed in any position except favorable.  38 
C.F.R. § 4.71a, Code 5214.  Standard motion of a wrist is 
from 0 to 70 degrees of extension, palmar flexion from 0 to 
80 degrees, 0 to 80 degrees of forearm pronation, 0 to 85 
degrees of forearm supination, 0 to 45 degrees of ulnar 
deviation and 0 to 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71, Plate I.

A review of the record shows that the veteran has limitation 
of motion of the left wrist with some pain.  Examination 
findings, however, do not show that the left wrist meets the 
criteria for a 10 percent rating under Code 5215, limitation 
of motion of the left wrist.  However, since he has arthritis 
of the left wrist and some limitation due to pain on use, a 
10 percent rating is warranted under Codes 5003 and 5010.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The left wrist is not ankylosed, and a rating 
under Code 5214 concerning ankylosis is not in order.  
Moreover, there is no evidence of functional impairment which 
is equivalent to ankylosis.  In fact, the veteran is able to 
perform his duties at the US Post Office, albeit he has had 
to take 2 days of work due his service-connected wrist 
disability.  The Board notes, however, that generally, the 
degree of disability specified is adequate to compensate for 
a considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. 4.1.

Furthermore, the evidence does not show any impairment of 
supination and pronation as a result of the service-connected 
left wrist disability.  As such, Diagnostic Code 5213 is not 
for application.

It is noteworthy to mention that the veteran asserted during 
a November 2004 Travel Board hearing that his limitation of 
motion and pain of the left wrist had worsened since his last 
VA examination in March 2002.  The Board observes that since 
the rating criteria provides for a maximum of 10 percent 
based on limitation of motion of the wrist, it would be 
futile to schedule the veteran for another examination.  
Additionally, the veteran has not alleged any ankylosis of 
the left wrist, and as noted above, there is no evidence of 
any ankylosis.

Given the foregoing, the preponderance of the evidence is 
against the claim for an increase in the current 10 percent 
rating for the service-connected osteoarthritis of the left 
wrist.  Thus, the benefit-of- the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for the service-connected osteoarthritis 
of the left wrist is denied.


REMAND

Regarding the claim for service connection for a left thumb 
fracture, the Board notes that service medical records show 
that he fractured his left arm in service.  Thereafter, a 
July 1985 report shows that the veteran complained of 
numbness around the base of the thumb on the dorsal side and 
that he had a limited range of motion of the left thumb.  At 
his November 2004 hearing and in written statements submitted 
to the Board, he has asserted that he has been told that his 
scaphoid bone was fractured, the scaphoid bone was part of 
the thumb, and that two of the bones in his thumb were too 
far apart and did not heal properly after the incident during 
service.  The Board notes that he has not been provided with 
a VA examination which addresses the existence and etiology 
of any left thumb disability.  In light of the evidence and 
testimony indicated above, such should be provided prior to 
further adjudication of the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:  

1.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of any current left 
thumb disability.  The claims folder 
should be provided to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should diagnose 
any current left thumb disability.  Based 
on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current left thumb 
disability, and should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any currently diagnosed left thumb 
disability was initially manifested 
during the veteran's military service 
from July 1983 to May 1987.  In this 
regard, the examiner should comment on 
whether there is any relationship between 
a left thumb disorder and his service 
fracture of the left arm and subsequent 
finding in service of numbness and 
limitation of motion of the left thumb.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


